EXHIBIT 10.1

SUMMARY OF EMPLOYMENT AGREEMENT WITH JAMES BARR III

Set forth below is a description of an arrangement Telephone and Data Systems,
Inc. ("TDS") agreed to in 2003 regarding the employment of James Barr III, a
Director of TDS and President and Chief Executive Officer of TDS
Telecommunications Corporation ("TDS Telecom"):


 * Mr. Barr may work from his house in Houston, Texas for one week every six to
   eight weeks on average and may receive reimbursement for business-related
   expenditures incurred on such trips.
    
 * Mr. Barr may retain his company car when he retires.
    
 * If Mr. Barr retires on or after March 31, 2005, TDS will vest all the options
   he has been granted as of the date of his retirement.
    
 * If Mr. Barr is demoted or terminated prior to the time he retires for any
   reason other than for a serious violation of the TDS Code of Business
   Conduct, TDS will pay him a sum equal to his then current salary for one
   year.
    


If Mr. Barr remains employed by TDS/TDS Telecom until at least March 31, 2005,
TDS will pay him a sum equal to his then annual salary in twenty-four equal
monthly installments, starting the month after he retires. Mr. Barr will be
required to provide consulting services to TDS during such period in
consideration for such payments.


--------------------------------------------------------------------------------